Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for in claim 29, according to the applicant's specification paragraphs 0009-0011, the term means is defined as instructions the specification does not disclose a structure for the means.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, 6, 19, 20, 29, 30-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Pub No. 2019/0082346 A1) in view of Zhang et al. (U.S. Pub No. 2019/0306850 A1)


1. Tang teaches a method for wireless communications at a user equipment (UE), comprising: determining to establish a communication link between the UE and a serving cell of a base station [par 0108, in a connected mode, a communications link is established between the source base station 110a and the UE 120, and a call and/or data transmission are/is being performed by using the communications link]; selecting, by the UE to establish the communication link, a first beam of a plurality of candidate beams of the serving cell [par 0121, 0122, When receiving the CSI-RSs, the UE performs channel estimation for the CSI-RS of each port and calculates channel energy, and selects largest channel energy from the channel energy and uses the largest channel energy as the channel energy of the narrow beam. Meanwhile, UE may also determine a CSI-RS port corresponding to the largest channel energy. The UE obtains, by performing a multiplication operation on the channel estimation values and each of M weight values in a preset codebook, channel energy of M second beams that corresponds one-to-one to the M weight values. The UE determines a channel energy with a largest value in the channel energies of the M second beams as the channel energy of the narrow beam]; 
 Tang fail to show transmitting, to the base station, an indication of the selected first beam in a media access control (MAC) control element on an uplink resource based at least in part on an availability of the uplink resource  
 	In an analogous art Zhang show transmitting, to the base station, an indication of the selected first beam in a media access control (MAC) control element on an uplink resource based at least in part on a an availability of the uplink resource [par 0226,  In some aspects, the gNB can indicate whether UE should report whether one reported SSB/CSI-RS index can be selected for uplink beam indication. In some aspects, in each beam reporting instance, if configured, UE can report whether the SSB/CSI-RS resource can be used for uplink beam indication. In some aspects, for each CRI/SSBRI, the UE can report a maximum power reduction (MPR) level to gNB. In some aspects, for uplink beam indication, the gNB can indicate the UE antenna port(s) group(s) for each uplink beam for PUSCH/SRS/PUCCH/PRACH by RRC signaling, and/or MAC CE, and/or DCI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang and Zhang because for a beam reporting, the gNB can indicate whether the UE should report the emission and/or panel related information for a beam by RRC signaling.

2. Tang and Zhang creates the method of claim 1, Zhang fail to show further comprising: initiating a request for uplink resources for transmitting, to the base station, the indication of the selected first beam .
 	In analogous art Zhang show further comprising: initiating a request for uplink resources for transmitting, to the base station, the indication of the selected first beam [par 0211, In some aspects, in each beam reporting instance, if configured, the UE 1404 can report whether the SSB/CSI-RS resource can be used for uplink beam indication. Table 2 illustrates one example on UE beam reporting information, where CRI indicates a CSI-RS Resource Index and SSBRI indicates an SSB Resource Index].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang and Zhang because for a beam reporting, the gNB can indicate whether the UE should report the emission and/or panel related information for a beam by RRC signaling.


6. Tang and Zhang disclose the method of claim 2, wherein the request comprises a random access message of a random access procedure to establish the communication link between the UE and the serving cell of the base station [par 0067, the UE immediately stops communication with the serving cell, and starts a random access process for the target cell at the same time. However, in a solution in which the UE simultaneously communicates with the serving cell and the target cell, after receiving the handover command, the UE only starts to perform a random access process of the target cell, and does not interrupt communication with the serving cell. Because UE to be handed over is usually at a cell edge]

19. Tang creates an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine to establish a communication link between the UE and a serving cell of a base station[par 0108, In a connected mode, a communications link is established between the source base station 110a and the UE 120, and a call and/or data transmission are/is being performed by using the communications link]; select, by the UE to establish the communication link, a first beam of a plurality of candidate beams of the serving cell[par 0121, 0122, When receiving the CSI-RSs, the UE performs channel estimation for the CSI-RS of each port and calculates channel energy, and selects largest channel energy from the channel energy and uses the largest channel energy as the channel energy of the narrow beam. Meanwhile, UE may also determine a CSI-RS port corresponding to the largest channel energy. The UE obtains, by performing a multiplication operation on the channel estimation values and each of M weight values in a preset codebook, channel energy of M second beams that corresponds one-to-one to the M weight values. The UE determines a channel energy with a largest value in the channel energies of the M second beams as the channel energy of the narrow beam]; 
Tang fail to show transmitting, to the base station, an indication of the selected first beam in a media access control (MAC) control element on an uplink resource based at least in part on a an availability of the uplink resource  
 	In an analogous art Zhang show transmitting, to the base station, an indication of the selected first beam in a media access control (MAC) control element on an uplink resource based at least in part on a an availability of the uplink resource [par 0226,  In some aspects, the gNB can indicate whether UE should report whether one reported SSB/CSI-RS index can be selected for uplink beam indication. In some aspects, in each beam reporting instance, if configured, UE can report whether the SSB/CSI-RS resource can be used for uplink beam indication. In some aspects, for each CRI/SSBRI, the UE can report a maximum power reduction (MPR) level to gNB. In some aspects, for uplink beam indication, the gNB can indicate the UE antenna port(s) group(s) for each uplink beam for PUSCH/SRS/PUCCH/PRACH by RRC signaling, and/or MAC CE, and/or DCI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang and Zhang because for a beam reporting, the gNB can indicate whether the UE should report the emission and/or panel related information for a beam by RRC signaling.



20. Tang defines the apparatus of claim 19, wherein the instructions are further executable by the processor to cause the apparatus to: initiate a request for uplink resources for transmitting, to the base station, the indication of the selected first beam[par 0203-0205, A base station receives an uplink signal sent by UE. The uplink signal includes at least one of the following signals: a physical random access channel PRACH signal, a physical uplink control channel PUCCH signal, a demodulation reference signal DMRS, and a sounding reference signal SRS].


29. Tang disclose an apparatus for wireless communications at a user equipment (UE), comprising: means for determining to establish a communication link between the UE and a serving cell of a base station[par 0108, in a connected mode, a communications link is established between the source base station 110a and the UE 120, and a call and/or data transmission are/is being performed by using the communications link|; means for selecting, by the UE to establish the communication link, a first beam of a plurality of candidate beams of the serving cell [par 0121, 0122, When receiving the CSI-RSs, the UE performs channel estimation for the CSI-RS of each port and calculates channel energy, and selects largest channel energy from the channel energy and uses the largest channel energy as the channel energy of the narrow beam. Meanwhile, UE may also determine a CSI-RS port corresponding to the largest channel energy. The UE obtains, by performing a multiplication operation on the channel estimation values and each of M weight values in a preset codebook, channel energy of M second beams that corresponds one-to-one to the M weight values. The UE determines a channel energy with a largest value in the channel energies of the M second beams as the channel energy of the narrow beam]; and means for transmitting, to the base station, an indication of the selected first beam in a media access control (MAC) control element on an uplink resource based at least in part on a comparison of a timing of an availability of the uplink resource to a threshold value[par 0219, 0220. the sending, by the UE, indication information to the base station includes: sending, by the UE, a MAC CE to the base station, where the MAC CE indicates that the downlink SINR is less than or equal to the preset threshold.


30. Tang describe a non-transitory computer-readable medium storing code for wireless 2 communications at a user equipment (UE), the code comprising instructions executable by a processor to: determine to establish a communication link between the UE and a serving cell of a base station[par 0108, In a connected mode, a communications link is established between the source base station 110a and
the UE 120, and a call and/or data transmission are/is being performed by using the communications link]; select, by the UE to establish the communication link, a first beam of a plurality of candidate beams of the serving cell [par 0121, 0122, When receiving the CSI-RSs, the UE performs channel estimation for the CSI-RS of each port and calculates channel energy, and selects largest channel energy from the channel energy and uses the largest channel energy as the channel energy of the narrow beam. Meanwhile, UE may also determine a CSI-RS port corresponding to the largest channel energy. The UE obtains, by performing a multiplication operation on the channel estimation values and each of M weight values in a preset codebook, channel energy of M second beams that corresponds one-to-one to the M weight values. The UE determines a channel energy with a largest value in the channel energies of the M second beams as the channel energy of the narrow beam]; 
 	Tang fail to show transmit, to the base station, an indication of the selected first beam in a media access control (MAC) control element on an uplink resource based at least in part on a comparison of a timing of an availability of the uplink resource 
 	In an analogous art Zhang show transmit, to the base station, an indication of the selected first beam in a media access control (MAC) control element on an uplink resource based at least in part on a comparison of a timing of an availability of the uplink resource[par 0226,  In some aspects, the gNB can indicate whether UE should report whether one reported SSB/CSI-RS index can be selected for uplink beam indication. In some aspects, in each beam reporting instance, if configured, UE can report whether the SSB/CSI-RS resource can be used for uplink beam indication. In some aspects, for each CRI/SSBRI, the UE can report a maximum power reduction (MPR) level to gNB. In some aspects, for uplink beam indication, the gNB can indicate the UE antenna port(s) group(s) for each uplink beam for PUSCH/SRS/PUCCH/PRACH by RRC signaling, and/or MAC CE, and/or DCI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang and Zhang because for a beam reporting, the gNB can indicate whether the UE should report the emission and/or panel related information for a beam by RRC signaling.


31.Tang and Zhang conveys the method of claim 1, Tang fails to show wherein the indication of the selected first beam is transmitted based at least in part on a comparison of a timing of the availability of the uplink resource to a threshold value.
 	In an analogous art Zhang show wherein the indication of the selected first beam is transmitted based at least in part on a comparison of a timing of the availability of the uplink resource to a threshold value [par 0231, For PDSCH, the DCI based beam indication can be used when the scheduling offset is above or equal to a threshold UE reported. When scheduling offset is below a threshold, PDSCH beam should be based on a PDCCH beam in a Control Resource Set (CORESET)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang and Zhang because for a beam reporting, the gNB can indicate whether the UE should report the emission and/or panel related information for a beam by RRC signaling.


32. Tang and Zhang creates the method of claim 2, Tang fails to show wherein the request comprises a scheduling request that is transmitted based at least in part on an unavailability of uplink resources.
 	In an analogous art Zhang show wherein the request comprises a scheduling request that is transmitted based at least in part on an unavailability of uplink resources [par 0192, At operation 1108, it is determined if the associated SRS resources are found. If the SRS resources are not found, at operation 1110, a fall back to legacy PRACH based BFR indication takes place. If the SRS resources are found, at operation 1112, the associated SRS resources are transmitted for BFR indication. When the associated SRS resources are not found, UE falls back to the legacy PRACH based BFR indication. When more than one SRS resource within an SRS resource set are identified for FR indication, they can be transmitted in time-multiplexed manner using different UE TX beams, which results in improved robustness for BFR indication]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang and Zhang because for a beam reporting, the gNB can indicate whether the UE should report the emission and/or panel related information for a beam by RRC signaling.



34, Tang and Zhang create the apparatus of claim 19, Tang fail to show wherein the indication of the selected first beam is transmitted based at least in part on a comparison of a timing of the availability of the uplink resource to a threshold value.
 	In an analogous art Zhang show wherein the indication of the selected first beam is transmitted based at least in part on a comparison of a timing of the availability of the uplink resource to a threshold value[par 0226,  In some aspects, the gNB can indicate whether UE should report whether one reported SSB/CSI-RS index can be selected for uplink beam indication. In some aspects, in each beam reporting instance, if configured, UE can report whether the SSB/CSI-RS resource can be used for uplink beam indication. In some aspects, for each CRI/SSBRI, the UE can report a maximum power reduction (MPR) level to gNB. In some aspects, for uplink beam indication, the gNB can indicate the UE antenna port(s) group(s) for each uplink beam for PUSCH/SRS/PUCCH/PRACH by RRC signaling, and/or MAC CE, and/or DCI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang and Zhang because for a beam reporting, the gNB can indicate whether the UE should report the emission and/or panel related information for a beam by RRC signaling.



7.  	Claims 3-5, 7, 13, 14, 21, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Pub No.2019/0082346 A1) in view of  Zhang et al. (U.S. Pub No. 2019/0306850 A1) in view of  in view of Jung et al. (U.S. Pub No. 2018/0192371 A1).

3. Tang and Zhang discloses the method of claim 2, Tang fail to show further comprising: transmitting the request on uplink control resources that indicate, to the base. station, a beam of the serving cell that has failed; and receiving, from the base station in response to the transmitted request, an indication of uplink resources in a second serving cell for the UE to use to transmit the indication of the selected first beam.
 	In an analogous art Jung show further comprising: transmitting the request on uplink control resources that indicate, to the base. station, a beam of the serving cell that has failed; and receiving, from the base station in response to the transmitted request, an indication of uplink resources in a second serving cell for the UE to use to transmit the indication of the selected first beam [par 0446, 0451, The terminal may
perform a beam recovery operation when the beam failure condition is satisfied. Specifically, the terminal may transmit an uplink beam recovery request signal for the beam recovery. To this end, the terminal can trigger UL beam recovery request signal immediately if the beam failure condition 2 is met. A trigger UL beam recovery request signal after condition 3 is met after the beam failure condition is met]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Jung because this provides an operating method of a terminal in a power saving state, a method for identifying a terminal and transmitting a paging signal to the terminal at a base station.

4. Tang and Zhang  the method of claim 2, Tang and Zhang fail to show wherein the request comprises a configuration of uplink control resources that are associated with beam failure recovery procedure, the method further comprising: transmitting the request on dedicated uplink control resources configured to indicate, to the base station, a beam or a plurality of beams configured for the serving cell that have failed; and receiving, from a second serving cell of the base station in response to the transmitted request, downlink control information indicating uplink resources of the second serving cell for the UE to use to transmit the indication of the selected first beam.
 	In an analogous art Jung show wherein the request comprises a configuration of uplink control resources that are associated with beam failure recovery procedure, the method further comprising: transmitting the request on dedicated uplink control resources configured to indicate, to the base station, a beam or a plurality of beams configured for the serving cell that have failed [par 0424, 0425,]; and receiving, from a second serving cell of the base station in response to the transmitted request, downlink control information indicating uplink resources of the second serving cell for the UE to use to transmit the indication of the selected first beam [par 0420]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Jung because this provides an operating method of a terminal in a power saving state, a method for identifying a terminal and transmitting a paging signal to the terminal at a base station.

 5.Tang, and Zhang illustrate the method of claim 2, Tang and Zhang  fail to show further comprising: transmitting the request on uplink control resources of a transmission occasion, the uplink control resources indicating, to the base station, that a beam of the serving cell has failed, and the transmission occasion of the uplink control resources associated with a set of serving cells to indicate the serving cell on which the beam has failed; and receiving, from the base station in response to the transmitted request, an indication of uplink resources in a second serving cell different than the serving cell for the UE to use to transmit the indication of the selected first beam.
 	In an analogous art Jung show further comprising: transmitting the request on uplink control resources of a transmission occasion, the uplink control resources indicating, to the base station, that a beam of the serving cell has failed, and the transmission occasion of the uplink control resources associated with a set of serving
cells to indicate the serving cell on which the beam has failed [par 0446, The terminal may perform a beam recovery operation when the beam failure condition is satisfied. Specifically, the terminal may transmit an uplink beam recovery request signal for the beam recovery. To this end, the terminal can trigger UL beam recovery request signal immediately if the beam failure condition 2 is met|; and receiving, from the base station in response to the transmitted request, an indication of uplink resources in a second serving cell different than the serving cell for the UE to use to transmit the indication of the selected first beam [par 0470, The candidates for the corresponding beam failure detection RSs may include UE-specific resource scheduled CSI-RS with dedicated signal configured including CSI-RS with characteristics/resources allocated for that terminal only, cell -specific resource scheduled CSI-RS with dedicated signal configured including CSI-RS with characteristics/resources allocated for unspecified multiple terminals]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Jung because this provides an operating method of a terminal in a power saving state, a method for identifying a terminal and transmitting a paging signal to the terminal at a base station.

7. Tang and Zhang demonstrate the method of claim 1, Tang and Zhang  fail to show wherein determining to establish the communication link comprises: communicating with the base station via the communication link; identifying a beam failure for the communication link between the UE the serving cell; and determining to establish the communication link between the UE and the serving cell based at least in part on the identified beam failure.
 	In an analogous art Jung show wherein determining to establish the communication link comprises: communicating with the base station via the communication link; identifying a beam failure for the communication link between the UE the serving cell; and determining to establish the communication link between the UE and the serving cell based at least in part on the identified beam failure [par 0446, 0448, The terminal may perform a beam recovery operation when the beam failure condition is satisfied. Specifically, the terminal may transmit an uplink beam recovery request signal for the beam recovery. To this end, the terminal can trigger UL beam recovery request signal immediately if the beam failure condition 2 is met. the trigger time point and the actual transmission time point, the terminal continuously transmits the UL signal by using the uplink resource allocated in advance. At this time, if the measured value of the resource is less than a certain threshold value (condition 1)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang and Jung because this provides an operating method of a terminal in a power saving state, a method for identifying a terminal and transmitting a paging signal to the terminal at a base station.


13. Tang and Zhang display the method of claim 1, Tang and Zhang fail to show wherein transmitting the indication of the selected first beam comprises: transmitting, to the base station, the MAC control element in a random access message of a random access procedure.
 	In an analogous art Jung show wherein transmitting the indication of the selected first beam comprises: transmitting, to the base station, the MAC control element in a random access message of a random access procedure [par 0249, 0251, if itis determined that the beam feedback trigger condition is satisfied, the controller 1y-30 may trigger a beam feedback on a medium access control (MAC) layer of the terminal and, based on the beam feedback trigger, control the transmission of a MAC control element (MAC CE) including beam feedback information. When the beam feedback is triggered, the controller 1y-30 may control transmitting a random access preamble, receiving a random access response in response to the transmission of the random access preamble, transmitting the beam feedback information in response to the reception of the random access response, and receiving a random access contention result in response to the transmission of the beam feedback information].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Jung because this provides an operating method of a terminal in a power saving state, a method for identifying a terminal and transmitting a paging signal to the terminal at a base station.

14. Tang and Zhang illustrate the method of claim 1 further comprising: determining that a second beam of the plurality of candidate beams is available to transmit the indication of the first beam prior to the availability of the uplink resource by at least the threshold value [par 0039, a first signal sent by the serving cell and a second signal sent by the target cell; obtaining, by the user equipment by performing weighted processing on the first signal by using K preconfigured weight values, channel energy of K third beams that correspond one-to-one to the K preconfigured weight values, and obtaining, by performing weighted processing on the second signal by using the K preconfigured weight values, channel energy of K fourth beams that correspond one-to-one to the K preconfigured weight values, where the K preconfigured weight values correspond one- to-one to K beams, and the K preconfigured weight values are different from each other; determining, by the user equipment, a beam corresponding to a channel energy with a largest value in the channel energies of the K third beams as a first receive beam] , 
 	Tang and Zhang fail to show wherein the uplink resource comprises the first beam, and the indication of the selected first beam is transmitted in a MAC control element on the second beam based at least in part on the determination that the second beam is available.
 	In an analogous art Jung show wherein the uplink resource comprises the first beam, and the indication of the selected first beam is transmitted in a MAC control element on the second beam based at least in part on the determination that the second beam is available [par 0260, 0308, a method by which the terminal inserts an indicator in the beam measurement information to be transmitted to the base station so as to indicate whether a beam change message needs to be transmitted when the base station changes a beam may be provided. A MAC-CE structure for transmitting N-beam information (eNB ID 9 bits, UE ID 5 bits, BRSRP 7 bits) is shown. BI_1 (9-bit) is a field indicating a beam index of a base station. BI_2 (9-bit) is a field indicating a beam index of a terminal. BRSRP (7-bit) is a field indicating an RSRP of a beam]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Jung because this provides an operating method of a terminal in a power saving state, a method for identifying a terminal and transmitting a paging signal to the terminal at a base station.

21. Tang provides the apparatus of claim 20, Tang fail to show wherein the request comprises a configuration of uplink control resources that are associated with beam failure recovery procedure, the instructions are further executable by the processor to cause the apparatus to: transmit the request on dedicated uplink control resources configured to indicate, to the base station, a beam or a plurality of beams configured for the serving cell that have failed; and receive, from a second serving cell of the base station in response to the transmitted request, downlink control information indicating uplink resources of the second serving cell for the UE to use to transmit the indication of the selected first beam.
 	In an analogous art Jung show wherein the request comprises a configuration of uplink control resources that are associated with beam failure recovery procedure, the instructions are further executable by the processor to cause the apparatus to: transmit the request on dedicated uplink control resources configured to indicate, to the base station, a beam or a plurality of beams configured for the serving cell that have failed; and receive, from a second serving cell of the base station in response to the transmitted request, downlink control information indicating uplink resources of the second serving cell for the UE to use to transmit the indication of the selected first beam[par 0446, 0451, The terminal may perform a beam recovery operation when the beam failure condition is satisfied. Specifically, the terminal may transmit an uplink beam recovery request signal for the beam recovery. To this end, the terminal can trigger UL beam recovery request signal immediately if the beam failure condition 2 is met. A trigger UL beam recovery request signal after condition 3 is met after the beam failure condition is met|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Jung because this provides an operating method of a terminal in a power saving state, a method for identifying a terminal and transmitting a paging signal to the terminal at a base station.

26. Tang and Zhang display the apparatus of claim 19, wherein: determine that a second beam of the plurality of candidate beams is available to transmit the indication of the first beam prior to the availability of the uplink resource by at least a threshold value, wherein the uplink resource comprises the first beam[par 0039, a first signal sent by the serving cell and a second signal sent by the target cell; obtaining, by the user equipment by performing weighted processing on the first signal by using K
preconfigured weight values, channel energy of K third beams that correspond one-to- one to the K preconfigured weight values, and obtaining, by performing weighted processing on the second signal by using the K preconfigured weight values, channel energy of K fourth beams that correspond one-to-one to the K preconfigured weight values, where the K preconfigured weight values correspond one-to-one to K beams, and the K preconfigured weight values are different from each other; determining, by the user equipment, a beam corresponding to a channel energy with a largest value in the channel energies of the K third beams as a first receive beam],
 	Tang and Zhang fail to show the indication of the selected first beam is transmitted in a MAC control element on the second beam based at least in part on the determination that the second beam is available.
 	In an analogous art Jung show wherein the indication of the selected first beam is transmitted in a MAC control element on the second beam based at least in part on the determination that the second beam is available[par 0446, 0451, The terminal may perform a beam recovery operation when the beam failure condition is satisfied. Specifically, the terminal may transmit an uplink beam recovery request signal for the beam recovery. To this end, the terminal can trigger UL beam recovery request signal immediately if the beam failure condition 2 is met. A trigger UL beam recovery request signal after condition 3 is met after the beam failure condition is met]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Jung because this provides an operating method of a terminal in a power saving state, a method for identifying a terminal and transmitting a paging signal to the terminal at a base station.



8.  	Claims 8-12, 18, 22, 23, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Pub No.2019/0082346 A1) in view of Zhang et al. (U.S. Pub No. 2019/0306850 A1) in view of Cirik et al. (E.P. 3525516 A1).

8. Tang and Zhang discloses the method of claim 1, wherein transmitting the indication of the selected first beam in the MAC control element based at least in part on the availability of the uplink resource comprises: obtaining the uplink resource for the UE to transmit the indication of the first beam[par 0219, 0220. the sending, by the UE, indication information to the base station includes: sending, by the UE, a MAC CE to the base station, where the MAC CE indicates that the downlink SINR is less than or equal to the preset threshold]
 	Tang fail to show comparing a threshold number of slots to a number of slots between a current time and the uplink resource, determine the availability of the uplink resource based at least in part on the number of slots between the current time and the uplink resource being less than the threshold number of slots; and transmitting, based at least in part on the determined availability indicating that the number of slots between the current time and the uplink resource is less than the threshold number of slots, the indication of the selected first beam in the MAC control element.
 	In an analogous art Cirik comparing a threshold number of slots to a number of slots between a current time and the uplink resource, determine the availability of the uplink resource based at least in part on the number of slots between the current time and the uplink resource being less than the threshold number of slots; and transmitting, based at least in part on the determined availability indicating that the number of slots between the current time and the uplink resource is less than the threshold number of slots, the indication of the selected first beam in the MAC control element [par 0066,0068, 0069]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Cirik because this improves the responses to beam failures without adversely increasing signaling overhead or interference, increasing power consumption, and/or decreasing spectral efficiency.

9. Tang and Zhang describes the method of claim 1, wherein transmitting the indication of the selected first beam in the MAC control element based at least in part on the availability of the uplink resource comprises: obtaining the uplink resource for the UE to transmit the indication of the first beam[par 0219, 0220. the sending, by the UE, indication information to the base station includes: sending, by the UE, a MAC CE to the base station, where the MAC CE indicates that the downlink SINR is less than or equal to the preset threshold];
 	Tang and Zhang fail to  show comparing a threshold number of slots to a number of slots between a current time and the uplink resource, determine the availability of the uplink resource based at least in part on the number of slots between the current time and the uplink resource being less than the threshold number of slots; transmitting a request for uplink resources to the base station based at least in part on the determined availability indicating that the number of slots between the current time and the uplink resource is greater than the threshold number of slots; receiving an indication of the uplink resources in response to the transmitted request; and transmitting, on the indicated uplink resources, the indication of the selected first beam in the MAC control element.
 	In an analogous art Cirik show comparing a threshold number of slots to a number of slots between a current time and the uplink resource; determine the availability of the uplink resource based at least in part on the number of slots between the current time and the uplink resource being less than the threshold number of slots; transmitting a request for uplink resources to the base station based at least in part on the determined availability indicating that the number of slots between the current time and the uplink resource is greater than the threshold number of slots; receiving an indication of the uplink resources in response to the transmitted request; and transmitting, on the indicated uplink resources, the indication of the selected first beam in the MAC control element [par 0066,0068, 0069]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang and Cirik because this improves the responses to beam failures without adversely increasing signaling overhead or interference, increasing power consumption, and/or decreasing spectral efficiency.


10. Tang and Zhang describes the method of claim 9, Tang and Zhang fail to show further comprising: receiving a configuration for beam failure recovery, the request for the uplink resources transmitted based at least in part on the received configuration
 	In an analogous art Cirik show further comprising: receiving a configuration for beam failure recovery, the request for the uplink resources transmitted based at least in part on the received configuration [par 0107, the base station ay configure the wireless device with a different time window to monitor response on beam failure recover request|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Cirik because this improves the responses to beam failures without adversely increasing signaling overhead or interference, increasing power consumption, and/or decreasing spectral efficiency.

11. Tang, Zhang, and Cirik conveys the method of claim 9, Tang and Zhang fail to show wherein transmitting the request for the uplink resources to the base station comprises: transmitting a scheduling request sequence indicating the request to the base station.
 	In an analogous art Cirik show wherein transmitting the request for the uplink resources to the base station comprises: transmitting a scheduling request sequence indicating the request to the base station [par 0186, 0187, The one or more configuration parameters of the BFR procedure may indicate one or more PUCCH resources or scheduling request resources associated with a third set of resources].
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Cirik because this improves the responses to beam failures without adversely increasing signaling overhead or interference, increasing power consumption, and/or decreasing spectral efficiency.


12. Tang, Zhang, and Cirik reveal the method of claim 11, wherein the scheduling request sequence is transmitted on the uplink resources corresponding to a highest priority logical channel configured for the UE [Tang par 0206, When the uplink SINR is greater than a preset threshold, the base station determines to configure a padding skipping function for the UE]

18.Tang and Zhang creates the method of claim 1, Tang and Zhang fail to show further comprising: initiating a timer and a counter based at least in part on determining to establish the communication link; incrementing the counter based at least in part on transmitting the indication of the selected first beam; and retransmitting the indication of the selected first beam in the MAC control element based at least in part on the timer expiring before a message is received on the selected first beam and the counter being below a counter threshold.
 	In an analogous art Cirik show further comprising: initiating a timer and a counter based at least in part on determining to establish the communication link; incrementing the counter based at least in part on transmitting the indication of the selected first beam; and retransmitting the indication of the selected first beam in the MAC control element based at least in part on the timer expiring before a message is received on the selected first beam and the counter being below a counter threshold [par 0145, 0146, The wireless device may start and/or restart a timer (e.g., an sCellDeactivationTimer timer) associated comprise indices].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Cirik because this improves the responses to beam failures without adversely increasing signaling overhead or interference, increasing power consumption, and/or decreasing spectral efficiency.

22. Tang teaches the apparatus of claim 19, Tang fail to show wherein the instructions to transmit the indication of the selected first beam in the MAC control element based at least in part on the availability of the uplink resource are executable by the processor to cause the apparatus to: obtain the uplink resource for the UE to transmit the indication of the first beam; compare a threshold number of slots to a number of slots between a current time and the uplink resource, determine the availability of the uplink resource based at least in part on the number of slots between the current time and the uplink resource being less than the threshold number of slots; and transmit, based at least in part on the determined availability indicating that the number of slots between the current time and the uplink resource 1s less than the threshold number of slots, the indication of the selected first beam in the MAC control element.
 	In an analogous art Cirik show wherein the instructions to transmit the indication of the selected first beam in the MAC control element based at least in part on the comparison are executable by the processor to cause the apparatus to: obtain the uplink resource for the UE to transmit the indication of the first beam; compare a threshold number of slots to a number of slots between a current time and the uplink resource; determine the availability of the uplink resource based at least in part on the number of slots between the current time and the uplink resource being less than the threshold number of slots; and transmit, based at least in part on the determined availability indicating that the number of slots between the current time and the uplink resource 1s less than the threshold number of slots, the indication of the selected first beam in the MAC control element[par 0066,0068, 0069]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Cirik because this improves the responses to beam failures without adversely increasing signaling overhead or interference, increasing power consumption, and/or decreasing spectral efficiency.


23. Tang and Zhang  illustrate the apparatus of claim 19, Tang and Zhang fail to show wherein the instructions to transmit the indication of the selected first beam in the MAC control element based at least in part on the availability of the uplink resource are executable by the processor to cause the apparatus to: obtain the uplink resource for the UE to transmit the indication of the first beam; compare a threshold number of slots to a number of slots between a current time and the uplink resource, determine the availability of the uplink resource based at least in part on the number of slots between the current time and the uplink resource being less than the threshold number of slots; transmit a request for uplink resources to the base station based at least in part on the determined availability indicating that the number of slots between the current time and the uplink resource is greater than the threshold number of slots; receive an indication of the uplink resources in response to the transmitted request; and transmit, on the indicated uplink resources, the indication of the selected first beam in the MAC control element
 	In an analogous art Cirik show wherein the instructions to transmit the indication of the selected first beam in the MAC control element based at least in part on the comparison are executable by the processor to cause the apparatus to: obtain the uplink resource for the UE to transmit the indication of the first beam; compare a threshold number of slots to a number of slots between a current time and the uplink resource, wherein the threshold value comprises the threshold number of slots; determine the availability of the uplink resource based at least in part on the number of slots between the current time and the uplink resource greater  than the threshold number of slots; transmit a request for uplink resources to the base station based at least in part on the determined availability indicating that the number of slots between the current time and the uplink resource is greater than the threshold number of slots; receive an indication of the uplink resources in response to the transmitted request; and transmit, on the indicated uplink resources, the indication of the selected first beam in the MAC control element[par 0066,0068, 0069]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Cirik because this improves the responses to beam failures without adversely increasing signaling overhead or interference, increasing power consumption, and/or decreasing spectral efficiency. 

9. 	Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Pub No.2019/0082346 A1) in view of Zhang et al. (U.S. Pub No. 2019/0306850 A1) ,Jung et al. (U.S. Pub No. 2018/0192371 A1)  in view of Zhou et al. (U.S. 2019/0141546 Al)

15. Tang, Zhang, and Jung creates method of claim 14, Tang, Zhang, and Jung fail to show wherein the indication of the selected first beam is transmitted on the second beam in a first message of a two-step random access procedure.
 	In an analogous Zhou show wherein the indication of the selected first beam is transmitted on the second beam in a first message of a two-step random access procedure [par 0371, The type of the random access process may indicate a two- step random access process. At step 1631, the wireless device may transmit an RA preamble and one or more transport blocks as a first step of the procedure, e.g., overlapping in time with each other).
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, Jung, and Zhou because activation information such as an uplink bandwidth part index indicating an uplink bandwidth part; and random access procedure information such as random access channel parameters indicating one.

16. Tang, Zhang, and Jung demonstrate the method of claim 14, Tang, Zhang, and Jung fail to show wherein the indication of the selected first beam is transmitted on the second beam in a connection request message of a four-step random access procedure.
 	In an analogous art Zhou show wherein the indication of the selected first beam is transmitted on the second beam in a connection request message of a four-step random access procedure [par 0025, temporary cell-radio network temporary identifier for a four -step RA procedure}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, Jung, and Zhou because activation information such as an uplink bandwidth part index indicating an uplink bandwidth part; and random access procedure information such as random access channel parameters indicating one.

10.	 Claims 17, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Pub No.2019/0082346 A1) in view of Jung et al. (U.S. Pub No. 2018/0192371 A1) in view of Chin et al. (U.S. 2021/0050901 Al)

17, Tang and Zhang defines the method of claim 1, further comprising: Tang and Zhang fail to show performing a logical channel prioritization procedure for a MAC protocol data unit comprising the MAC control element, wherein the logical channel prioritization procedure provides a priority for the MAC control element greater than each other MAC control element of the MAC protocol data unit, greater than data of the MAC protocol data unit, and less than information of a common control channel message of the MAC protocol data unit.
 	In an analogous art Chin show performing a logical channel prioritization procedure for a MAC protocol data unit comprising the MAC control element, wherein the logical channel prioritization procedure provides a priority for the MAC control element greater than each other MAC control element of the MAC protocol data unit, greater than data of the MAC protocol data unit, and less than information of a common control channel message of the MAC protocol data unit [par 0180-0205, in one implementation, when the UE multiplexes the MAC CEs into the MAC PDU, the BFR MAC CE may be prioritized in accordance with the following order (highest priority listed first)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Chin because determining that the first UL resource is suitable for the transmission of the BFR report.


27. Tang creates the apparatus of claim 19, Tang fail to show wherein the instructions are further executable by the processor to cause the apparatus to: perform a logical channel prioritization procedure for a MAC protocol data unit comprising the MAC control element, wherein the logical channel prioritization procedure provides a priority for the MAC control element greater than each other MAC control element of the MAC protocol data unit, greater than data of the MAC protocol data unit, and less than information of a common control channel message of the MAC protocol data unit.
 	In an analogous art Chin show wherein the instructions are further executable by the processor to cause the apparatus to: perform a logical channel prioritization procedure for a MAC protocol data unit comprising the MAC control element, wherein the logical channel prioritization procedure provides a priority for the MAC control element greater than each other MAC control element of the MAC protocol data unit, greater than data of the MAC protocol data unit, and less than information of a common control channel message of the MAC protocol data unit [par 0180-0205, In one implementation, when the UE multiplexes the MAC CEs into the MAC PDU, the BFR MAC CE may be prioritized in accordance with the following order (highest priority listed first)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Chin because determining that the first UL resource is suitable for the transmission of the BFR report.


11. 	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Pub No.2019/0082346 A1) in view of Zhang et al. (U.S. Pub No. 2019/0306850 A1)  in view of Babaei et al. (U.S. U.S. Pub No. 2019/0215870 Al)


33. Tang and Zhang provide the method of claim 1, Tang and Wang fail to show wherein the serving cell comprises a secondary cell.
 	In an analogous art Babaei show wherein the serving cell comprises a secondary cell [par 0341, PDCCH candidates on a secondary cell if the UE is configured to monitor one or more PDCCH candidates with carrier indicator field corresponding to that secondary cell in another serving cell. For example, for the serving cell on which the UE may monitor one or more PDCCH candidates, the UE may monitor the one or more PDCCH candidates at least for the same serving cell].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, Zhang, and Babaei because UE may be configured per serving cell by one or more higher layer parameters a number of PDCCH candidates per CCE.



Response to Arguments

Tang does not disclose all the features of amended independent claims 1, 19, 29, and 30. For example, Tang does not disclose “transmitting . . . an indication of the selected first beam in a media access control (MAC) control element on an uplink resource based at least in part on a timing of an availability of the uplink resource,” as recited in independent claim 1.
Therefore, for at least these reasons, independent claim 1, as amended, is allowable over Tang. Independent claims 19, 29, and 30 have been amended to include features that are similar to those of amended independent claim 1 and are likewise allowable for at least similar reasons.

Applicants arguments are moot in view of newly rejected claims. Analogous art Zhang disclose “transmitting . . . an indication of the selected first beam in a media access control (MAC) control element on an uplink resource based at least in part on a timing of an availability of the uplink resource,” as recited in independent claim 1.



Accordingly, even if the indication information described in Tang disclosed “the indication for the selected first beam,” the uplink signal described in Tang cannot be relied upon to disclose any request for uplink resources for transmitting the indication information. Therefore, for at least this reason, Tang fails to disclose “initiating a request for uplink resources for transmitting .. . the indication for the selected first beam,” as recited in dependent claim 2.

The applicant argument is moot in view of newly rejected claims. The analogous art Zhang shows indication for the selected first beam.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468